Citation Nr: 0708865	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  01-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to service connection for 
bilateral hearing loss.

In October 2000, the veteran testified at a hearing at the RO 
before a local hearing officer.  In September 2001, the 
veteran testified at a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge.  

In December 2001, the Board issued a decision denying 
entitlement to service connection for bilateral hearing loss 
and granting service connection for tinnitus.  A motion for 
reconsideration of the denial of service connection for 
bilateral hearing loss was denied in July 2002.

The veteran appealed the December 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2003, the Secretary of VA and the appellant moved 
that the December 2001 Board decision be vacated and the 
matter remanded insofar as it denied entitlement to service 
connection for bilateral hearing loss, on the stated ground 
that the Board did not provide an adequate statement of 
reasons or bases for its decision.  In an August 2003 Order, 
the Court granted the joint motion for remand and vacated 
that part of the Board's December 2001 decision which had 
denied service connection for bilateral hearing loss.

In June 2004, the Board remanded this matter to the RO for 
further evidentiary development.




FINDINGS OF FACT

1.  The veteran's service entrance examination, in 1975, 
reported audiometric findings of hearing loss, somewhat more 
on the left than the right.

2.  Evidence of record, including the veteran's testimony and 
the statement of a previous military superior, establishes 
that he sustained noise trauma from the explosion of a hand 
grenade during basic training in 1976, and that he 
experienced high occupational noise levels during his active 
service, involving engine and armament noise while performing 
his duties in an Armor unit.

3.  The service separation examination, in 1979, reported 
audiometric findings of hearing loss, somewhat more on the 
left than the right, with the threshold values at one 
frequency level equal to that recorded in 1975, and the 
threshold values at all other frequency levels showing better 
hearing acuity than those recorded in 1975.

4.  The objective medical evidence of record fails to 
establish that the veteran's high frequency bilateral hearing 
loss increased in severity during service. 

5.  Although the veteran complains of increased hearing loss 
since service, the medical evidence of record documents no 
complaints or treatment for hearing loss until 1999.

6.  The veteran's current right ear hearing loss does not 
meet the VA standards for hearing loss disability.

7.  The preponderance of the objective medical evidence of 
record is against a finding that the veteran's present 
hearing loss is related to service.



CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1111, 
1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537 (2006).  

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim, as he was sent 
notice letters in March 2001 and July 2004, in which he was 
informed of VA's duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  Thus, the Board concludes that the notification 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced by the notice and assistance provided by the RO.  
In addition, it appears that all pertinent obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The veteran has on several occasions requested that treatment 
records be obtained from his family doctor from 1980 to 1990, 
Dr. C.K.M, and from Physician Medical Care Center from 1985 
to 1995, and the record reflects that several attempts to 
obtain such records have been made.  However, those requests 
were most recently returned to the RO as "attempted - not 
known" or as undeliverable.  The veteran was notified of 
VA's attempts to obtain, and subsequent inability to obtain, 
such records.  Thus, no further attempts need be made in this 
regard.  38 U.S.C.A. § 5103A (b)(2),(3); 38 C.F.R. § 3.159 
(d),(e).

The Board therefore concludes that VA has satisfied its duty 
to assist the veteran in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with this decision, since the claim for service 
connection is being denied herein, and no disability ratings 
or effective dates will be assigned.  

II.  Factual Background

The veteran's service medical records (SMRs) show that, at 
the time of his enlistment examination in September 1975, an 
audiometric evaluation revealed thresholds for the right ear, 
in decibels, at 500, 1000, 2000, and 4000 hertz (Hz) as 
follows:  15, 15, 5, and 15, and thresholds for the left ear, 
in decibels, at 1000, 2000, 3000, and 4000 Hz as follows:  
35, 35, 35, and 40.  No speech discrimination score was 
recorded. The examiner noted "Defective hearing H2" and found 
the veteran fit for service.  On separation from service in 
June 1979, audiometric examination revealed thresholds for 
the right ear, in decibels, at 500, 1000, 2000, 3000, and 
4000 Hz as follows:  10, 5, 0, 15,and 15, and thresholds for 
the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz 
as follows:  25, 30, 20, 25,and 40.  No speech discrimination 
scores were noted, and the examiner found hearing loss in the 
left ear at both low and high frequencies.  A permanent H2 
profile was noted.

Private treatment records show that in April 1992 the veteran 
complained that his ears were "plugged," and he was treated 
for impacted cerum on the left.  One week later he was again 
treated for impacted cerum in the left ear.  In March 1997, 
the veteran reported that his left ear was clogged and the 
diagnosis was bilateral cerumen impaction with irrigation. 

A private treatment record shows that in September 1999, the 
veteran was seen for complaints of hearing problems and 
frequent wax buildup in both ears.  Otitis media was 
diagnosed in the left ear, and otitis externa was diagnosed 
on the right.  The ears were irrigated and a hearing test was 
recommended.  He continued to receive prescriptions and 
irrigation for his wax buildup.  In November 1999, an 
audiological examination was conducted, and the raw data has 
been included in the claims file.  However, the raw data was 
not converted to numeric designations, and hence will not be 
considered herein.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

In a December 1999 lay statement, K.L.H., the veteran's 
girlfriend of the past 21/2 years, described the veteran's 
hearing problems during that time period.

In a January 2000 lay statement, C.E.D., a friend of the 
veteran for over 18 years, discussed the extent of the 
veteran's hearing impairment.

In a September 2000 lay statement, a fellow servicemember, 
B.F., reported that he went through basic training with the 
veteran, and indicated that in July 1976 he witnessed the 
incident in which a hand grenade exploded during training in 
close proximity to the veteran.  

In a September 2000 lay statement, another fellow 
servicemember, K.A., indicated he met the veteran in January 
1977, served in Germany with him, and they worked in the 
motor pool of a tank unit in a very noisy environment.  K.A. 
also attested to the veteran's hearing difficulty during 
service. 

A VA audiometric examination was conducted in March 2000, on 
referral to a private audiologist, which revealed pure tone 
thresholds for the right ear, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hz as follows:  10, 20, 30, 30, and 30, 
and pure tone thresholds for the left ear, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hz as follows 50, 55, 55, 50, 
and 60.  Speech discrimination scores were 84 percent in the 
right ear and 80 percent in the left ear, using the Maryland 
CNC Word List.  In a report dated in March 2000, the 
audiologist noted that the veteran reported his hearing loss 
was noted at his exit examination, and that his duties 
involved working around tanks, including gun noise, engine 
noise, and all noises associated with a motor pool.  He 
claimed that on one occasion a grenade blew up by his ear.  
He reported that his hearing problems had worsened since his 
exposure.  

The audiologist diagnosed a mild gradually sloping loss of 
hearing in the right ear, and a moderate flat sensorineural 
hearing loss in the left ear.  The audiologist noted that 
this was a pattern not usually associated with noise damage, 
"unless it be a sudden noise trauma."  The audiologist 
noted that the veteran did experience a grenade explosion at 
some point, "but no trauma to the head or eardrum which 
would have been likely to cause an immediate loss of this 
magnitude".  She indicated that a unilateral loss of this 
nature should most certainly be evaluated by an ENT 
physician.  She claimed that since the veteran had indicated 
this had already been done, she assumed that any 
contralateral or progressive loss had been ruled out.  Based 
upon that assumption, the audiologist opined that the 
veteran's hearing loss was "as likely as not to have been 
caused by his cumulative or traumatic noise exposure" during 
service.

In October 2000, the same audiologist who had conducted the 
March 2000 examination for VA expanded on her medical 
opinion.  The audiologist stated that a "grenade explosion 
in close proximity without hearing protection would have most 
likely caused some hearing damage."  The audiologist also 
indicated that if a "pre-existing condition was present, 
then it most likely would have been exacerbated."  The 
audiologist stated that both hearing loss and tinnitus can be 
the result of noise trauma, and can either occur temporarily 
or permanently.  The audiologist indicated that the veteran's 
audiometric pattern was "not the typical pattern associated 
with noise damage," but noted that this did "not 
necessarily preclude or rule out the significance of noise 
damage exacerbating a pre-existing condition".

At his October 2000 hearing at the RO, the veteran testified 
that, during basic training, while learning to throw a 
grenade, he failed to hear the drill instructor's directions, 
and hesitated after pulling the pin on his grenade.  The 
sergeant grabbed the device from him, threw it, and knocked 
the veteran to the ground just as the grenade exploded.  The 
veteran has stated that his hearing-protective earplugs were 
knocked out when the sergeant pushed him out of the way.  The 
veteran testified that that, following basic training, he was 
assigned to a tank unit in Germany, where he was exposed to 
frequent engine and armament noise.  He further testified 
that, approximately six months after he left service, he 
began having trouble hearing in college classes, and had to 
drop out of school.  He said he began experiencing tinnitus 
at that time, as well.  He claimed that his hearing grew 
worse over the years, and has interfered with several 
personal relationships and with his career.  He currently 
complained of drainage, noise, headaches, pain, and 
difficulty hearing, and the left ear was described as worse 
than the right ear.

In an October 2000 report from a private clinical 
audiologist, J.J., it was noted that the veteran underwent an 
ear, nose, and throat (ENT) evaluation by a private 
physician, J.K.F., who requested that the veteran undergo 
audiological evaluation.  In the October 2000 report, J.J., 
the clinical audiologist, noted that the veteran gave a 
history of a grenade having exploded near him in the military 
and that he had experienced noise exposure at work.  
Tympanometry results revealed Type-A tympanograms 
bilaterally, suggesting normal middle ear function.  Standard 
pure tone audiometry results were reported to show hearing 
sensitivity within normal limits in the right ear, from 250 
Hz to 6000 Hz, and a mild-to-moderate mixed hearing loss in 
the left ear.  The veteran's pure tone averages were stated 
to be in agreement with his speech reception thresholds.  
Speech discrimination scores were excellent in the right ear, 
and good in the left ear, when presented with masking noise.  
The audiologist consulted with the ENT examiner, J.K.F., by 
telephone, and noted that the physician commented that "it 
is not uncommon for sensorineural hearing loss to present 
years after the initial insult possibly manifesting as 
tinnitus and a decrease in hearing sensitivity in [sic] 
noise."

Subsequently, the RO received a letter, dated in November 
2000, from the ENT physician, J.K.F., with whom the private 
audiologist who provided the October 2000 report is 
associated.  The ENT physician, J.K.F., reported the 
veteran's complaint of a progressive decrease in hearing, and 
of tinnitus, since his military service, and mentioned his 
history of proximity to a grenade explosion in service.  In 
reviewing the veteran's medical records at the time of his 
discharge, J.K.F. noted that he had hearing loss in both 
ears.  On examination, the ear canals were clear, and the 
tympanic membranes were intact and mobile.  The ENT 
physician, J.K.F., reiterated the audiometry results reported 
by the audiologist in October 2000, noting mild-to-moderate 
mixed hearing loss in the left ear, and hearing within normal 
limits in the right ear except for slight high frequency 
hearing loss.  The impression was of moderate mixed hearing 
loss in the left ear with slight decreased mobility, and the 
etiology of the hearing loss was unknown, "however, from 
looking at the records this could represent a result of a 
noise-induced hearing loss secondary to and [sic] explosion, 
especially if the admitting entrance audiogram was normal."  
The ENT doctor noted that tinnitus could be explained by the 
results of the hearing test.  He also noted that an 
"explosion in close proximity could cause this type of 
hearing loss pattern", or if there was a previous injury or 
family history of hearing loss, that could also cause this 
type of problem, but the likelihood was that it "would be 
more bilateral than unilateral". 

Received in January 2001 was the veteran's substantive appeal 
(VA Form 9).  Accompanying the appeal were statements 
prepared by the veteran, advancing his contentions with 
regard to service connection and requesting that VA invoke 
the doctrine of reasonable doubt to grant his claims.  With 
one statement, the veteran included a chart which purported 
to set out his hearing-loss thresholds at entrance into 
service, at separation therefrom, and at present.  (The Board 
notes that there are several errors in the veteran's charts - 
specifically, for the right ear, the "Entering Military" 
column indicates decibel losses of 15, 15, and 15 at the 
levels of 2000, 3000, and 4000 Hz for the right ear, whereas 
the original SMRs show decibel losses of 5, no entry, and 15 
at those levels; and, for the left ear, the "Entering 
Military" column indicates a decibel loss of 30 at the level 
of 3000 Hz for the left ear, whereas the original records 
show no entry for a decibel loss at that level.  In addition, 
his chart contains parenthetical numbers purporting to show 
the variations from one column to the next, but depicts those 
changes inaccurately, e.g., for the right ear, at 2000 Hz, he 
shows a change from 15 to 0 as "(- 5)" but shows a change 
from 0 to 30 as "(-30)".)  According to the veteran's 
analysis of the data, "[t]he chart clearly shows a gradually 
sloping hearing loss.  Increased disability due to the 
natural progress of a pre-existing injury, left and right 
ear."

At his Travel Board hearing before the undersigned, the 
veteran submitted a personal statement summarizing the 
evidence and asserting that his claims should be granted, and 
he provided three items of new evidence.  First, he provided 
a copy of a May 2001 prescription issued by a private 
physician, including a label from an antibiotic medication to 
be instilled periodically by drops into the right ear.  
Second, photographs depicting various activities during his 
basic training in 1976, annotated to identify several 
personnel, including the veteran.  Third, a notarized 
September 2001 statement by a retired sergeant major, E.J.D., 
attesting that he had been present on the grenade training 
range in 1976 when the veteran, then a trainee, had failed to 
promptly throw a live hand grenade after pulling the pin, and 
that another sergeant had taken immediate action to seize and 
clear the grenade from the pit, while getting the trainee 
down to a safe position.  At the hearing in September 2001, 
the veteran testified as to the problems he had encountered 
in documenting his claim.  He reported having problems with 
hearing since service.  He claimed he was not aware when he 
entered service that he had a hearing problem, and that if he 
had known he would not have entered service.  He testified 
that when the grenade went off near him in service, he had 
hearing protection (ear plugs), but he claimed that the ear 
plugs came out when the drill sergeant threw him to the 
ground to save him, and therefore, his ears had no protection 
from the impact of the grenade.

The veteran submitted records from his employment with 
"Men's Wearhouse," saying he started in 1994 and was 
terminated in 2002.  In an April 2000 memo, which the veteran 
drafted in response to an employee improvement form, he 
reported that for the last several months he had been 
experiencing difficulty with his hearing.  He claimed that 
recently he had learned of a "hearing disability" he had, 
which had progressed over the past few months.  In an August 
2000 attachment to a personal improvement form, the veteran 
reported that he had a hearing disability all of his adult 
life.  

Private treatment records show that in June 2002 the veteran 
was seen for complaints of decreased hearing in his left ear.  
An audiological evaluation showed his hearing sensitivity in 
the right ear was within normal limits and in the left ear he 
had a "moderate conductive to mixed loss".  

In an undated statement, a private licensed nurse, B.J.E., 
answered questions posited by the veteran.  B.J.E. responded 
"yes" to the question of whether "a grenade explosion in 
close proximity without hearing protection could cause 
hearing damage"; "yes" to the question "if an individual 
has a pre-existing hearing condition, could such an explosion 
aggravate the condition"; "yes" to the question of whether 
a person can "have tinnitus and not have hearing loss"; 
"yes" to whether hearing loss and/or tinnitus can effect 
your sleeping pattern; and "yes" to whether "working in a 
noisy environment such as a tank unit, for years, have any 
effect on a [sic] individual's hearing". 

In an undated document prepared by the veteran, but addressed 
to an ENT, Dr. S., several questions were posited, which were 
apparently answered by Dr. S.  With regard to whether a 
"grenade explosion in close proximity [sic] hearing 
protection could cause hearing damage", Dr. S. wrote 
"yes".  Dr. S. wrote "yes" to answer the question of "if 
an individual has a pre-existing hearing condition, could 
such an explosion aggravate the condition"; "yes" to the 
question of whether a person can "have tinnitus and not have 
hearing loss"; "yes - difficulty falling asleep" to 
whether hearing loss and/or tinnitus can effect your sleeping 
pattern; and "yes" to whether "working in a noisy 
environment such as a tank unit for years, have any effect on 
an individual's hearing". 

In a December 2001 decision the Board granted service 
connection for tinnitus and denied service connection for 
bilateral hearing loss.  (That Board decision has since been 
vacated in part.)  Received from the veteran in April 2002 
was his Motion for Reconsideration of the Board's December 
2001 decision.  In July 2002, the Board denied the veteran's 
Motion for Reconsideration.

In August 2003, a Joint Motion for Remand was filed by VA and 
the veteran in the U.S. Court of Appeals for Veterans Claims.  
The veteran filed a Brief with the Court in May 2003.  By an 
August 2003 Order, the Court granted the Joint Motion and 
vacated the part of the Board's December 2001 decision which 
had denied service connection for bilateral hearing loss. 

Received from the veteran in June 2004, was a "Brief in 
Support of Appellant's Claim for Entitlement to Service 
Connection for Bilateral Hearing Loss", in which he 
explained how he believes he meets the requirements for a 
grant of entitlement to service connection for bilateral 
hearing loss.  

In June 2004, the Board remanded this matter for further 
evidentiary development by the RO.

On VA audiological examination in July 2004, the examiner 
noted the veteran's history of noise exposure in service, 
including the incident in basic training involving the 
grenade explosion as well as his exposure to high noise 
levels from tanks.  The veteran denied any non-military 
recreational or occupational noise exposure.  Audiological 
testing revealed right ear hearing was within normal limits 
for rating purposes with excellent word recognition ability, 
and a mild to moderate mixed left ear hearing loss with air-
bone gaps evidenced and very good word recognition ability.  
The examiner noted that objective immittance testing and 
DPOAE testing supported an ongoing ear condition suggestive 
of a conductive component which may be seen with an ear 
disease process such as otosclerosis or fixation of stapes.  
The examiner noted that the veteran did have an H2 profile 
for defective hearing on service entrance, although hearing 
measurements on the service separation examination actually 
showed better hearing than the entrance examination.  The 
examiner indicated that results of the VA examination 
indicated a mixed hearing loss with conductive overlay, but 
noted that there was "no way of knowing [the] nature of loss 
at entrance audio and whether it was conductive or not[,] as 
bone conduction testing was not performed.  The examiner 
noted that the "nature of loss was never documented at that 
time".  The examiner indicated that the veteran's hearing 
was "poorer now, but he has a conductive component", and 
that the "deterioration in his hearing [was] not considered 
to be age related as the veteran is only 45 years of age".  
The examiner also indicated that the hearing loss was "not 
thought to be of delayed onset due to acoustic trauma, but 
more likely further deterioration of the ear disease 
process," noting that acoustic trauma would have caused 
immediate loss.  The examiner acknowledged that the veteran's 
hearing was "poorer currently than what was present during 
service, although it is unlikely that acoustic trauma or any 
incident during service aggravated [sic] loss or caused [sic] 
current degree of loss". 

The VA audiological evaluation in July 2004 revealed pure 
tone thresholds for the right ear, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hz as follows:  10, 15, 5, 20, and 15; 
and pure tone thresholds for the left ear, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hz as follows 45, 45, 30, 40, 
and 50.

The veteran submitted an excerpt from the internet regarding 
the physical profile serial chart (PULHES) noted on the 
service entrance and separation examinations.  The veteran 
annotated "H-2" in the category of Hearing (Ears), which 
showed "Unaided hearing loss in either ear with no single 
value greater than thresholds, in decibels, at 1000, 2000, 
3000, 4000, and 6000 Hz of 35, 35, 35, 45, and 55.  He also 
submitted an excerpt from a Service Officer Report, detailing 
several portions of the Veterans Benefits Act of 2002.  




The veteran also submitted a document dated in September 
2003, which was addressed to a private audiologist, S.B., to 
whom the veteran apparently went on several occasions for 
testing.  The veteran posited several questions, which were 
apparently answered by S.B.  With regard to whether a 
"grenade explosion in close proximity without hearing 
protection could cause hearing damage", Dr. S.B. wrote 
"yes".  Dr. S. wrote "yes" to answer the question of "if 
an individual has a pre-existing hearing condition, could 
such an explosion aggravate the condition"; "yes" to the 
question of whether a person can "have tinnitus and not have 
hearing loss"; "yes" to whether hearing loss and/or 
tinnitus can effect your sleeping pattern; and "yes" to 
whether "working in a noisy environment such as a tank unit 
for years, have any effect on a [sic] individual's hearing". 

Later received from the veteran, apparently in September 
2004, was a statement in which he detailed his disagreement 
with the VA examination findings in July 2004, made several 
requests for VA to obtain certain information, and detailed 
why he thought VA should grant service connection for his 
bilateral hearing loss.  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In addition to the general law as to service connection, 
above, a veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by service.  38 U.S.C.A. 
§ 1111.  Only such conditions as are recorded in examination 
reports are to be considered as "noted."  38 C.F.R. § 
3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); (see Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by § 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) was amended during the 
pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2006)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 
116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The veteran contends that his current hearing loss is related 
to service.  He has also contended that his pre-existing 
hearing deficit was aggravated in service by the explosion of 
a hand grenade in close proximity to his unprotected ears 
during basic training, and was further aggravated by exposure 
to noisy conditions while serving in Germany around tanks and 
other heavy equipment.  

With regard to whether the veteran currently has bilateral 
hearing loss disability, the Board notes that the most recent 
VA audiological evaluation in 2004, and all other 
audiological evaluations of record, do show that he has 
current left ear hearing loss disability, pursuant to the 
criteria in 38 C.F.R. § 3.385.  With regard to the right ear, 
however, the Board notes that the most recent VA audiological 
evaluation, in July 2004, does not show current right ear 
hearing loss disability under 38 C.F.R. § 3.385.  Likewise, 
the October 2000 and June 2002 private audiological 
evaluation submitted by the veteran also appears to show no 
right ear hearing loss disability pursuant to 38 C.F.R. § 
3.385.  The threshold requirement for service connection to 
be granted is competent medical evidence of the current 
existence of the claimed disorder.  Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Thus, there may be no service connection for right 
ear hearing loss, without competent evidence of a current 
disability.  Id.  The Board acknowledges that the March 2000 
VA audiological evaluation (contracted out to a private 
audiologist) does show right ear hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  We note, however, that 
whether the veteran is found to have right ear hearing loss 
disability for VA purposes, or not, the result is still the 
same.  As more fully explained below, even if right ear 
hearing loss disability is conceded, the preponderance of the 
medical evidence is against the claim for service connection.  

With regard to the veteran's reported noise exposure in 
service, the Board notes that his Army Personnel 
Qualification Record, as well as his DD Form 214, do confirm 
that he served in the Armor branch throughout his active 
duty.  Moreover, despite the lack of any service records 
expressly documenting the episode on the grenade practice 
range, the veteran has gone to considerable trouble to secure 
evidence in support of his assertions, most recently the 
statement of a sergeant who was present at the grenade 
incident.  Thus, based upon the evidence submitted, the 
military records documenting service in the Armor branch, and 
the veteran's credible, sworn testimony, we accept the 
veteran's accounts of noise exposure in service.  No further 
action (on the veteran's part or VA's part) need be taken to 
obtain additional lay statements documenting the veteran's 
noise exposure.  

A review of the veteran's service entrance examination 
clearly establishes that he had bilateral hearing loss.  
Therefore, any applicable presumption of soundness at entry 
into active military service is rebutted, under both the old 
and new versions of 38 C.F.R. § 3.304(b).  Thus, the question 
that the Board must consider at this time is whether there 
was aggravation of bilateral hearing loss during service.  As 
noted above, the pertinent regulations provide that, in order 
to establish service connection by way of aggravation, it 
must first be shown that there was an increase in severity of 
the condition during service.  In this regard, however, the 
veteran's service separation examination showed his bilateral 
hearing loss to be less disabling than when he entered 
service.  Thus, an increase in the severity of the veteran's 
hearing loss in service is not established.


The Board acknowledges that the lack of any evidence that the 
veteran exhibited increased hearing loss during service is 
not fatal to his claim.  The laws and regulations do not 
require in-service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  In addition, even 
if disabling hearing loss is not demonstrated at separation, 
a veteran may, nevertheless, establish service connection for 
a current hearing disability by submitting competent evidence 
that the current disability is causally related to service.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).

Therefore, the issue in this case, as to hearing loss, is 
whether the veteran's present hearing loss is attributable in 
any way to his active service from 1976 to 1979, 
notwithstanding that it is documented that he had hearing 
loss when he entered service and that it did not become worse 
during service.  As indicated above, the veteran's exposure 
to noise in service has been conceded.  The Board must now 
determine whether that exposure to noise in service is the 
cause of his claimed hearing loss disability.

At this point, with all due respect for the veteran's sincere 
belief in the merits of his claim, we must point out that, 
although he, his representative, and his witnesses are 
certainly capable of providing evidence as to observable 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability, the condition causing the symptoms, or 
etiology.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  For this reason, the 
Board must consider the competent medical evidence of record 
to ascertain whether there is a connection between the 
veteran's service and his current hearing loss disability.

As explained above, it is clear that the veteran had a 
hearing deficit before he entered active duty.  Audiometric 
testing several months before he reported for duty showed 
slight but non-disabling hearing thresholds in the right ear, 
with the findings in the left ear showing thresholds which 
are considered disabling under 38 C.F.R. § 3.385.  Then, at 
the separation examination, audiometry revealed hearing in 
both ears to be better than before, with even the left ear 
thresholds reported as below the criteria set out in 
38 C.F.R. § 3.385.  It should be noted, in this regard, that 
higher hearing thresholds indicate worse hearing, and lower 
thresholds denote better hearing.

The veteran asserts that he experienced hearing difficulty 
beginning about six months after service, continuing and 
worsening over the years.  However, there is no pertinent 
medical evidence until approximately 20 years after his 
discharge from service.  In 1999, he was seen for complaints 
of hearing problems and frequent wax buildup in both ears; 
and he was treated for otitis media and otitis externa.  (The 
Board notes that these are ear infections which have not been 
linked, by either the veteran or any medical professional, to 
service.)  The VA examination in March 2000 documented 
recognizable hearing loss in both ears, slightly above the 
38 C.F.R. § 3.385 criteria on the right, and well above those 
criteria on the left.  Subsequent audiological evaluations, 
however, failed to show that the veteran had right ear 
hearing loss that met the criteria of 38 C.F.R. § 3.385.

With reference to the various medical statements of record, 
the Board notes that the law does not permit a grant of 
service connection to be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet.App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish plausible claim); Warren 
v. Brown, 6 Vet.App. 4, 6 (1993) (doctor's statement framed 
in terms such as "could have been" is not probative); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (examining 
physician's opinion to the effect that he cannot give a 
"yes" or "no" answer to the question of whether there is a 
causal relationship between one disorder and another is 
"non-evidence"); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by in-service events is insufficient 
to establish service connection); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by an 
appellant that only raises the possibility that there may be 
some relationship between one disorder and another does not 
show a direct causal 


relationship between the two disorders); Tirpak v. Derwinski, 
2 Vet.App. 609, 611 (1992) (doctor's opinion that the 
veteran's service connected disability "may or may not" 
have contributed to his cause of death was insufficient).

Moreover, a diagnosis or opinion by a health care 
professional is not conclusive, and is not entitled to 
absolute deference.  Indeed, the Court has held, for example, 
that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet.App. 109, 
112 (1999).  And, as noted above, a medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for a grant of service connection.  Bloom v. West, 
12 Vet.App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board notes that there are several medical opinions of 
record, both private and VA.  An audiologist in March 2000, 
under contract by VA, opined, based upon an assumption that 
any contralateral or progressive hearing loss had been ruled 
out, that the veteran's hearing loss was "as likely as not 
to have been caused by his cumulative or traumatic noise 
exposure" during service.  That assumption, however, was 
based on the veteran's representation that his unilateral 
loss of such a nature had been evaluated by an ENT physician, 
and there is no competent medical evidence of any such 
evaluation at that time.  Moreover, that assumption by the 
audiologist in March 2000 is rebutted by the veteran's 
testimony that his hearing loss was progressive.  The 
audiologist/examiner in March 2000 also indicated that, 
although the hearing pattern shown on examination was not 
typical of noise damage, it could be if there had been sudden 
noise trauma.  Thus, it appears that the audiologist/examiner 
was then positing that the veteran's hearing disorder had 
resulted from sudden acoustic trauma in service and had been 
present ever since then, which has not been shown by the 
competent evidence of record. 




Later, in another opinion in October 2000, that same examiner 
indicated that a grenade explosion in close proximity without 
hearing protection would have "most likely" caused some 
hearing damage", and that if a "pre-existing condition was 
present, then it most likely would have been exacerbated".  
The examiner/ audiologist also indicated that the veteran's 
audiometric pattern was "not the typical pattern associated 
with noise damage", but this did "not necessarily preclude 
or rule out the significance of noise damage exacerbating a 
pre-existing condition".  The Board notes that these 
opinions provided by the VA contract audiologist are 
speculative, are not specific to this veteran, and are based 
on improper assumptions.

In an October 2000 report, a private audiologist noted that 
she had called the ENT physician who had examined the 
veteran, and she reported being told that "it is not 
uncommon for sensorineural hearing loss to present years 
after the initial insult possibly manifesting as tinnitus and 
a hearing loss."  Again, this comment, while it may be true 
in the abstract, is generic in nature, and has not been 
specifically related to this appellant's situation.  As such, 
the opinion is speculative, and it would be improper to rely 
on it in this case.  

In a November 2000 report, that same ENT physician stated 
that the etiology of the veteran's hearing loss was unknown, 
but that an in-service explosion "could" have caused the 
loss.  However, the ENT physician premised his opinion on the 
assumption that the veteran's service entrance audiogram had 
been normal.  Because it was not normal, this doctor's 
opinion is not probative with regard to the etiology of the 
veteran's hearing loss.  Similarly, the documented fact that 
the veteran's hearing did not become worse during service 
goes counter to the ENT physician's apparent belief that the 
grenade explosion could have caused hearing loss.  Moreover, 
this same physician reiterated the veteran's expressed 
history of a progressive decrease in hearing acuity over the 
years since service, as opposed to a sudden or precipitous 
loss of hearing at any particular time.  Thus, this ENT 
physician's opinion is speculative and does not specifically 
relate this veteran's hearing loss to his service.  




The Board notes that the veteran has submitted three 
documents in which he has posited questions regarding his 
hearing loss and his noise exposure to service, and has asked 
three medical professionals to answer these questions.  The 
record reflects that a licensed nurse, an audiologist, and a 
physician have provided similar answers to each question.  
However, these questions are general in nature (i.e., whether 
"a grenade explosion in close proximity without hearing 
protection could cause hearing damage") and do not mention 
this veteran specifically or the unique characteristics of 
his case - such as the fact that he had hearing loss upon 
entrance into service, and that according to the audiological 
data cited, his hearing did not become worse (and, in fact, 
improved) during service, and that he current only has 
unilateral (left) ear hearing loss.  Thus, these opinions are 
neither probative nor persuasive, as they simply do not 
pertain to this specific veteran or his circumstances.

In order to address the deficiencies cited in the Joint 
Remand, the Board obtained another VA audiological 
examination of the veteran in July 2004.  This opinion is not 
only probative but it is also persuasive, as it resulted from 
a review of the veteran's claims file, to include the SMRs, 
an interview of the veteran, and an audiological evaluation, 
and is an opinion that is specific to this veteran.  The 
examiner noted that testing showed an ongoing ear condition 
suggestive of a conductive component which may be seen with 
an ear disease process such as otosclerosis or fixation of 
stapes.  The examiner indicated that the veteran's hearing is 
"poorer now, but he has a conductive component", and that 
the "deterioration in his hearing is not considered to be 
age related as the veteran is only 45 years of age".  The 
examiner opined that the veteran's hearing loss is "not 
thought to be of delayed onset due to acoustic trauma, but 
more likely further deterioration of the ear disease 
process", noting that acoustic trauma would have caused 
immediate loss.  The examiner opined that the veteran's 
current hearing is worse than service, but also opined that 
it is "unlikely" that acoustic trauma or any incident 
during service aggravated the veteran's hearing loss or 
caused his current degree of hearing. 


In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  No decrease in hearing acuity occurred 
during service, nor has any doctor opined, based upon an 
accurate knowledge of the veteran's history, that it is at 
least as likely as not that his current hearing loss is due 
to the noise trauma he sustained in service.  Thus, the 
preponderance of the evidence is against the claim for 
service connection for hearing loss, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


